Citation Nr: 0420605	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  97-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.  She also had active duty for training (ACDUTRA) from 
April 1987 to September 1987 and inactive duty for training 
(INACDUTRA) on August 13 and August 14, 1994.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision that denied 
service connection for a right knee disability.  The veteran 
filed a notice of disagreement (NOD) in September 1997, and 
the RO issued a statement of the case (SOC) in September 
1997.  The veteran filed a substantive appeal in November 
1997.

In June and September 1998, the RO issued supplemental SOCs 
(SSOCs), reflecting the continued denial of the claim for 
service connection for a right knee disability.

Pursuant to a Board remand in November 1999, the RO undertook 
further development, to include obtaining hospital treatment 
records from August 1994.  In June 2002 and March 2003, the 
RO issued SSOCs, reflecting the RO's continued denial of the 
claim for service connection for a right knee disability.
 
Pursuant to a Board remand in July 2003, the RO undertook 
further development, to include arranging for the veteran to 
undergo VA examination.  In March 2004, the RO issued another 
SSOC, reflecting the RO's continued denial of the claim for 
service connection for a right knee disability.  The matter 
has since been returned to the Board for further appellate 
consideration. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.  

As a final preliminary matter, the Board notes that, in 
December 2002, the veteran's representative raised the issue 
of service connection for a right hip disability.  As that 
issue has not been adjudicated by the RO, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.  


REMAND

Unfortunately, the claims file reflects that further remand 
of this matter is warranted, even though such will, 
regrettably, further delay a final decision on the claim 
remaining on appeal.

The veteran asserts that she has current right knee 
disability that is related to an injury she sustained in 
August 1994.  While on inactive duty for training, she 
participated in a road march drill in full military gear, and 
later felt a popping sound and right knee pain in the joint.  
The RO initially denied the claim on the basis that the right 
knee condition, described as patellofemoral maltracking, is, 
in the absence of evidence of specific injury, a 
developmental abnormality.   

Congenital or developmental abnormalities are not "diseases 
or injuries within the meaning of applicable legislation" 
and, hence, do not constitute disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993). 

In February 2004, the veteran underwent VA examination of her 
right knee.  The physician's impression was right 
patellofemoral syndrome with increased Q angle and 
patellofemoral maltracking.  In addressing the medical 
relationship between the August 1994 in-service injury and 
current right knee problems, the examiner opined that, "[i]t 
is as likely as not that the right knee disability was 
exacerbated by the roadmarch.  With the increased Q angle of 
her knee [approximately 20 degrees], ... this would increase 
her risk for patellofemoral problems due to patellofemoral 
maltracking."  In an addendum provided later in February 
2004, the examiner indicated that the road march "did not 
directly cause the right knee pain as her chronic right knee 
pain is due to patellofemoral problems and patellar 
maltracking."  

Unfortunately, the Board finds that the opinion of the 
February 1994 examiner does not clearly resolve the matter on 
appeal.  That opinion does not directly address whether the 
veteran's patellefemoral maltracking represents developmental 
abnormality of the right knee; whether the in-service march 
constitutes superimposed injury; whether the exacerbation in 
August 1994 represents a permanent worsening of the veteran's 
right knee disability beyond its natural progress; and 
whether such aggravation led to a current right knee 
disability.  Hence, the Board finds that the medical evidence 
currently of record still is not sufficient to decide the 
claim on appeal.  See 38 U.S.C.A. § 5103A.  Hence, the RO 
should obtain a supplemental opinion from the February 2004 
examiner, arranging for the veteran to undergo examination 
only if the physician is unavailable, or is unable to render 
the requested opinion without again examining the veteran.  

In the event that an examination is necessary, the veteran is 
advised that the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to her by the pertinent VA 
medical facility.    

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also invite the veteran to submit all evidence in her 
possession.  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).    

2.  After the time period for the 
veteran's response has expired, or all 
records and/or responses from each 
contacted entity are associated with the 
claims file, the RO should forward the 
veteran's entire claims file to 
Dr. T. M. Sasser, Jr., the examiner that 
conducted the veteran's February 12, 2004 
examination, with a request for a 
supplemental opinion to clarify that 
physician's prior opinions concerning the 
right knee.  

In the supplemental opinion, Dr. Sasser 
should clearly identify the actual 
current disability affecting the right 
knee.  If a current right knee disability 
exists, that physician should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's in-service road march 
permanently worsened a developmental 
abnormality of the right knee, resulting 
in the current disability.  In providing 
such opinion, the examiner should clearly 
address each of the following:  (a) 
whether the veteran's patellefemoral 
maltracking represents a developmental 
abnormality of the right knee; (b) 
whether the August 1994 in-service march 
constitutes superimposed injury; (c) 
whether the previously described 
exacerbation of the right knee in August 
1994 represents a permanent worsening of 
the veteran's right knee condition beyond 
its natural progress; and (d) whether 
such aggravation led to the current right 
knee disability.    

In the event that Dr. Sasser is 
unavailable or is unable to provide the 
requested opinion without examining the 
veteran, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of his right knee (by Dr. 
Sasser, if appropriate).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings made available to the 
examiner prior to the completion of the 
report), and all clinical findings should 
be reported in detail.

The examiner should provide an opinion in 
response to the questions posed above.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a printed (typewritten) report.
 
3.  If an examination is scheduled, and 
the veteran fails to report, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran.
 
4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
 
6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.    
 
7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered, along with clear reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  
 
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).
 
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	
                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


